Luke, J.
The defendant was convicted of the offense of assault with intent to murder, with a recommendation by the jury that he be punished as for a misdemeanor. The recommendation of the jury was approved by the trial judge. The evidence amply authorized the *275verdict; and the charge of the court was full and fair, and not subject to the objections raised to it in the motion for a new trial. It was not error to overrule the motion for a new trial.
Decided May 15, 1923.
Porter & Mebme, for plaintiff in error.
E. S. Taylor, solicitor-general, contra.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.